Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered September 5, 2001, convicting him of manslaughter in the second degree (two counts), vehicular manslaughter in the second degree (two counts), assault in the second degree, vehicular assault in the second degree, and driving while intoxicated, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his challenges to the legal sufficiency of the prosecution’s evidence (see CEL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. In addition, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see CEL 470.15 [5]).
*374The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.E, Schmidt, Adams and Crane, JJ., concur.